                                                                                         ____FILED___ENTERED
                                                                       ____LOGGED_____RECEIVED
            Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 1 of 20
                                                                       
                                                                       3:30
                                                                            pm, Jun 15 2021
                                                                                         ATBALTIMORE
                                                                                         CLERK,U.S.DISTRICTCOURT
                                                                             AUSA LNM    DISTRICTOFMARYLAND
                                                                                         BY______________Deputy
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

  IN THE MATTER OF THE                                        PM70'
                                                    CASE NO. ____________________
  APPLICATION OF THE UNITED
  STATES OF AMERICA FOR A
  WARRANT AUTHORIZING THE
  SEARCH OF A SAILBOAT MD
  REGISTATION MD 4206 BV, HULL ID
  MDZ45840K472 WITH A SINGLE MAST
  BLUE HULL AND WHITE DECK

                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS

        I, August Merker, being first duly sworn, hereby depose and state as follows:

                                        INTRODUCTION

       1.      This affidavit is submitted in support of a search warrant for a sailboat with

Maryland Registration MD 4206 BV, Hull ID MDZ45840K472, which is more fully described in

Attachment A, for the items and information described in Attachment B (the TARGET BOAT)

       2.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violation of 18 U.S.C. § 922(g)(1) (felon in possession of a firearm and/or ammunition under the

Gun Control Act) and 26 U.S.C. § 5861(d) (possession of a unregistered silencer under the

National Firearms Act) (collectively, the “TARGET OFFENSES”) have been committed, and

that evidence, fruits, and instrumentalities (as detailed in Attachment B) of the TARGET

OFFENSES will be found within the TARGET BOAT.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrants and does not set

forth all of my knowledge about this matter. I have not, however, excluded any information

known to me that would defeat a determination of probable cause.
             Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 2 of 20

                                                                                     1:21-mj-1641 TMD


                                   AFFIANT BACKGROUND

        4.      I am a Special Agent with the Department of Homeland Security (DHS),

Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI), and

have been so employed since May 2003. I am assigned to the Office of the Special Agent in

Charge, Baltimore, Maryland. I have prepared and executed numerous state and federal search

warrants and assisted with Title III court-authorized intercepts. Further, I have gathered evidence

of violations of both state and federal laws, interviewed numerous suspects, witnesses and

informants, and have participated in the execution of search and arrest warrants in connection

with the aforementioned investigations. I am currently assigned to the Counter-Proliferation

Investigations Task Force, where I am responsible for conducting criminal investigations

involving the illegal exportation of goods and services from the United States as well as the

illegal importation of items prohibited by the National Firearms Act (NFA) violations in the

District of Maryland. Prior to my appointment with HSI, I served five years as a Police Officer in

Montgomery County, Maryland.

       5.       As a federal agent, I am authorized to investigate violations of laws of the United

States and am a law enforcement officer with the authority to execute arrests as well as search and

seizure warrants issued under the authority of the United States.

        6.      Based on my training and experience, I know that the National Firearms Act

(“NFA”), as codified at 26 U.S.C. §§ 5801-72, regulates the manufacture, sale, and transfer of

specific types of firearms described at 26 U.S.C. § 5845(a): (a) a shotgun having a barrel of less

than eighteen inches in length; (b) a weapon made from a shotgun, if such weapon, has an

overall length of less than twenty-six inches, or a barrel of less than eighteen inches; (c) rifles

having a barrel of less than sixteen inches in length; (d) a weapon made from a rifle if such

                                                 2
             Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 3 of 20

                                                                                     1:21-mj-1641 TMD


weapon, as modified, has an overall length of less than twenty-six or a barrel of less than sixteen

inches of length; (e) a machinegun (f) any silencer (as defined in 18 U.S.C. § 921); and (g) a

destructive device and other specifically defined weapons. I know, through my training and

experience that firearm silencers may be legally purchased, possessed, or otherwise obtained

after receiving permission from the Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF), submitting the required application/form, and paying the $200 Special Occupational

Tax.

        7.      I know through my training and experience that individuals commonly purchase

firearm silencers or other NFA devices over the internet in an attempt to circumvent ATF

regulation of the devices by utilizing various websites, which often times market NFA devices as

vehicle filters or Solvent Trap Kits. Solvent Trap Kits are designed to be threaded onto the end of

a firearm barrel (as firearm silencers are designed to do) and are used to catch oils, solvents, and

other lubricants commonly utilized to clean firearms. I know through my training, knowledge,

and experience that Solvent Trap Kits can also be manufactured, after market, to become or

function as a firearm silencer by utilizing common household tools such as drills, boring devices,

pliers, and/or wrenches.

       8.       I know through my training and experience that possessors of illegal firearms,

ammunition and/or NFA devices, often acquire those firearms and ammunition either in their own

names, or in names other than their own to avoid detection by government agencies and law

enforcement. Even though these items are obtained in other people’s names, the unlawful

possessors actually own and continue to use these firearms and exercise dominion and control

over them and related accessories. I know that possessors of illegal firearms, ammunition and/or

unregistered NFA devices commonly maintain books, records, receipts, notes, ledgers, or other

                                                 3
             Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 4 of 20

                                                                                        1:21-mj-1641 TMD


papers related to the transportation, ordering, acquisition, sale and distribution of illegal firearms,

ammunition, unregistered NFA devices and related accessories. I know that possessors of illegal

firearms and ammunition often will store the above mentioned books, records, receipts, notes,

ledgers and other papers related to the transportation, ordering, sale, distribution and acquisition

of illegal firearms, ammunition, and related accessories in residences or possessions that they

own, such as a boat like the TARGET BOAT, or in digital format on their computers or

cellphones.

       9.       I know through my training and experience that possessors of illegal firearms,

ammunition, and/or unregistered NFA devices oftentimes transport these items in their mode of

transportation, which would include boats, or on their person for the purpose of taking these items

to shooting ranges or otherwise open or unpopulated areas for target shooting or test-firing. I also

know that possessors of these items will secure these items in their mode of transportation,

including boats, or on their person for personal protection or for temporary storage away from

their residence.

       10.      This affidavit does not contain every fact known to me regarding this investigation,

but rather contains information necessary to demonstrate probable cause in support of the above-

referenced search warrant. The facts and information contained in this affidavit are based on my

personal knowledge and information obtained from federal and state law enforcement officers.

All observations referenced in this affidavit that I did not personally make were relayed to me by

the person(s) who made such observations or in reports that detailed the events described by that

person(s).

                                        PROBABLE CAUSE

        11.        Special Agents with the HSI and the ATF are conducting a criminal investigation

                                                   4
            Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 5 of 20

                                                                                 1:21-mj-1641 TMD


of William BERNDT regarding possible firearms violations under the Gun Control Act and the

National Firearms Act.

          12.    After Customs and Border Protection (CBP) officers intercepted four suspected

silencers destined for William BERNDT at 12813 Ponderosa Lane Glen Arm, MD, investigators

issued administrative subpoenas for PayPal, eBay, and Google, and obtained a federal subpoena

for an email account believed to belong to BERNDT (Delta9dak@gmail.com). 1

          13.    The email account search warrant revealed numerous purchases by BERNDT of

firearm silencers, firearm parts, and firearm accessories. The following simplified chart shows

just some of BERNDT’s purchases (using the Gmail account Delta9dak@gmail.com) from

September 2020 to February 4, 2021 (the end of the search warrant timeframe) and the shipping

address he used.

Purchase        Shipping Address   Item
Date

2/4/2021        749 Annelsie Rd.    Grey Ghost Precision Glock 43 Slide - V1 w/ RMS-C Cut
                Baltimore, MD       DLC FDE

2/4/2021        749 Annelsie Rd.    Arms Republic Glock 43 Slide Parts Kit
                Baltimore, MD

2/4/2021        749 Annelsie Rd.    Trybe Defense Grade Threaded Pistol Barrel, Glock
                Baltimore, MD       43/43X, 1/2x28 Thread, Titanium DLC,

2/3/2021        749 Annelsie Rd.    PI-27391 Davidson Defense "Ratchet" AR-15 Pistol Upper
                Baltimore, MD       Receiver 8" 9MM 4150 CMV QPQ Nitride 1-10T Barrel 7"
                                    M-Lok Handguard

2/1/2021        749 Annelsie Rd.    558 Red Green Dot Tactical Holographic Sight Reflex Sight
                Baltimore, MD       with 20mm QD Rail



1
    Case No. 21-318 TMD.

                                                5
        Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 6 of 20

                                                                            1:21-mj-1641 TMD


1/30/2021   749 Annelsie Rd.   Glock 43 Complete Lower Parts 9mm LPK Kit SS-80
            Baltimore, MD      PF9SS w/Glock 5.5lbs connector

1/28/2021   749 Annelsie Rd.   Odin Works Adjustable Buffer 9mm
            Baltimore, MD

1/28/2021   749 Annelsie Rd.   Mean Arms EndoMag 9mm PMAG Conversion Kit
            Baltimore, MD

1/28/2021   749 Annelsie Rd.   Polymer 80 .50 Beowulf Magazine - OD Green
            Baltimore, MD

1/28/2021   749 Annelsie Rd.   50 Rounds of 9mm Ammo by Wolf Performance - 115gr
            Baltimore, MD      FMJ

1/20/2021   749 Annelsie Rd.   Polymer80 PF9SS G43 Pistol Frame Kit
            Baltimore, MD

1/20/2021   749 Annelsie Rd.   20 Rounds of .300 AAC Blackout Ammo by Hornady
            Baltimore, MD      Frontier - 125gr FMJ

1/14/2021   749 Annelsie Rd.   Glock Factor Trigger Housing with Ejector 17/19/26/34/
            Baltimore, MD      Gen 3

1/12/2021   749 Annelsie Rd.   ADE RD3-018-1 Spike Red Dot Sight for Sig Sauer 365XL
            Baltimore, MD      with Shield RMSC

1/11/2021   749 Annelsie Rd.   50 Rounds of .300 AAC Blackout Ammo by Magtech
            Baltimore, MD      200gr FMJ

1/11/2021   749 Annelsie Rd.   50 Rounds of .300 AAC Blackout Ammo by Magtech First
            Baltimore, MD      Defense - 123gdr FMJ

1/10/2021   749 Annelsie Rd.   BRN-180S Gen 2 AR-15 Upper W/ Folding Brace 300
            Baltimore, MD      Blackout

1/10/2021   749 Annelsie Rd.   AR/MCX Picatinny Stock Adapter without Flange
            Baltimore, MD

1/10/2021   749 Annelsie Rd.   KNS Precision, Inc. AR-15/M16 Enhanced Tackdown Pins
            Baltimore, MD

1/10/2021   749 Annelsie Rd.   CMMG AR-15 Lower Parts Kit


                                           6
           Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 7 of 20

                                                                             1:21-mj-1641 TMD


              Baltimore, MD

1/6/2021      749 Annelsie Rd.   AR-Stoner AR-15 80% Lower Receiver Aluminum in the
              Baltimore, MD      White

12/26/2020 749 Annelsie Rd.      Means Arms Endo Mag 9mm Conversion Magazine Cali
           Baltimore, MD         Compliant 10- Round Fixed Coyote

12/26/2020 749 Annelsie Rd.      Anderson Manufacturing AR-15 Lower Parts Kit - Black
           Baltimore, MD         Hammer and Trigger

12/26/2020 749 Annelsie Rd.      CMC Triggers Mil-Spec AR-15 Buffer Tube Kit with
           Baltimore, MD         Enhanced QD End Plate

12/26/2020 749 Annelsie Rd.      Foxtrot Mike Products 5" Complete 9mm AR Upper for
           Baltimore, MD         Glock Style Receivers - Blast Diffuser

12/19/2020 12813 Ponderosa       Ghost 3.5lb Avenger Trigger Connector for Glock Gen 1-4
           Lane Glen Arm,        Choose Spring Kit
           MD

12/19/2020 12813 Ponderosa       Glock 19 P80 Gen 3 Frame Kit 9 MM Spectre PF 940c
           Lane Glen Arm,        LPK without Trigger
           MD

12/19/2020 12813 Ponderosa       For Glock 19 Slide Chamfer Edge RMR Complete Upper
           Lane Glen Arm,        w/BN Barrel in FDE
           MD

12/19/2020 12813 Ponderosa       STRYKOUT Gen 3-4 Flat Trigger Shoe fits Glock 17 19 22
           Lane Glen Arm,        23 26 27 with Trigger Bar
           MD

12/11/2020 12813 Ponderosa       80% Compact Pistol Frame and Jig Kit FDE (Glock
           Lane Glen Arm,        19/23/32 Compatible)
           MD

12/10/2020 12813 Ponderosa       80 % Single Stack Compact Pistol Frame Only (Glock 43
           Lane Glen Arm,        Compatible) OD Green
           MD

12/10/2020 12813 Ponderosa       Builder Tool Set and Jig
           Lane Glen Arm,

                                             7
       Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 8 of 20

                                                                            1:21-mj-1641 TMD


           MD

11/29/2020 12813 Ponderosa   ETS 7 Round Flush Fit Mag For Glock 43 100% Reliability
           Lane Glen Arm,
           MD

11/29/2020 12813 Ponderosa   Glock 43 OEM complete lower parts kit LPK with 5.5
           Lane Glen Arm,    trigger connector New
           MD

11/29/2020 12813 Ponderosa   Glock 43 Slide Parts kit Premium fits Glock 43, 43x, 48
           Lane Glen Arm,    Polymer80 PF9ss SS80 USA
           MD

11/29/2020 12813 Ponderosa   Night Sights for Glock 42 43 43X 48 Front and Rear Set
           Lane Glen Arm,    TSA Glow in Dark
           MD

11/29/2020 12813 Ponderosa   TTS Custom OD Green Glcok 43x 43 48 SS80 Poly 80
           Lane Glen Arm,    SMSC cut slide
           MD

11/29/2020 12813 Ponderosa   Barrel G43 Black Nitride Threaded
           Lane Glen Arm,
           MD

11/26/2020 12813 Ponderosa   Polymer 80 PF9SS Sub Compact
           Lane Glen Arm,
           MD

10/10/2020 12813 Ponderosa   RASTP Aluminum 1/2-28 5/8-24 Fuel Filter
           Lane Glen Arm,
           MD

10/10/2020 12813 Ponderosa   USA STOCK Aluminum Fuel Filter 1x6 Car S
           Lane Glen Arm,
           MD

10/10/2020 12813 Ponderosa   USA STOCK Spiral 1/2-28 or 5/8-24 Single
           Lane Glen Arm,
           MD



                                         8
         Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 9 of 20

                                                                                 1:21-mj-1641 TMD


10/7/2020     12813 Ponderosa     Spiral 1 /2-28 Alloy Fuel Filter Single Core for NaPa 4003
              Lane Glen Arm,      WIX 24003 Solvent Motorcycle
              MD

10/7/2020     12813 Ponderosa     Automotive Single Nuclear Fuel Filter Solvent Tube NAPA
              Lane Glen Arm,      4003 WIX 24003 1 /2 -28 5 /8-24
              MD

9/28/2020     12813 Ponderosa     1 /2-28 Fuel Filter Solvent Trap for NAPA 4003 WIX
              Lane Glen Arm,      24003 Single Core Aluminum
              MD

9/26/2020     12813 Ponderosa     1 /2-28 5 /8-24 Fuel Filter Aluminum Fuel Filter Fuel Trap
              Lane Glen Arm,      Solvent Filters Car Filters Cups Filters for napa 4003 Wix
              MD                  24003 60



       14.     I examined BERNDT’s criminal history, which revealed the following criminal

conviction:

   x   12-11-2011: BERNDT was found Guilty of Possession of unregistered shotgun, in the
       District Court of Maryland for Baltimore County, Case Number 05CR1331. BERNDT
       was sentenced to 1 year, 6 months in prison, with 1 year of supervised probation.

Investigators contacted a representative of the Maryland Parole Commission and the

Commission confirmed BERNDT has not been pardoned for the above conviction. BERNDT is a

convicted felon and is therefore prohibited from possessing firearms or ammunition. Because of

the length of the sentence above and the type of crime, BERNDT would have been aware of his

status as having been convicted of a crime punishable by more than one year.

       15.     Under the National Firearms Act, the making and/or possession of a

silencer/suppressor must be approved in advance by Alcohol Tobacco & Firearms (ATF).

Unlicensed persons must file an ATF form 1 application, pay a $200 tax, and comply with all

other provisions of the law prior to possession or making the firearm silencer/suppressor.


                                               9
           Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 10 of 20

                                                                                    1:21-mj-1641 TMD


Investigators performed a check of the National Firearms Registration and Transfer Record,

which revealed no NFA devices (which would include silencers) registered to BERNDT.

Accordingly, any possession of a silencer/suppressor or any other NFA device by BERNDT is

unregistered and constitutes a violation of the NFA, 26 U.S.C. § 5845(d).

          16.    Some of the purchases described above were for ammunition and/or silencers.

Further, if the parts purchased above were used to assemble a firearm, BERNDT would also be

illegally in possession of a firearm. BERNDT has made more than twenty purchases believed to

be firearms silencers and/or parts and accessories.

          17.    On April 9, 2021, the Honorable Thomas M. DiGirolamo authorized a search

warrant for the search of 749 Anneslie Road Baltimore MD, 12813 Ponderosa Lane Glen Arm,

MD, 2005 Black Subaru bearing MD 7EE4558, 2007 Black Nissan bearing MD 7DY4224, and

the person of William BERNDT. 2

          18.    On April 13, 2021 at approximately 5:00 a.m., a search warrant was executed at

749 Anneslie Rd. Baltimore, MD 21212. During the course of the search warrant, agents seized

at least the following items: 13 firearm suppressors, 17 firearms (3 shotguns, 4 AR-Style

firearms, 10 handguns, approximately 22 magazines, body armor, gun parts, jigs to drill out hand

guns frames, tools used to manufacture firearms to include a drill press that is used to drill out

80% lower receivers so that the a trigger can be drilled into the receiver to manufacture a

firearm.

          19.    TL, BERNDT’s fiancé, was interviewed during the search warrant and stated that

only her and BERNDT have access to the house. She also stated that she works at home and will



2
    Case Nos. 21-1081—1085 TMD.

                                                10
           Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 11 of 20

                                                                                  1:21-mj-1641 TMD


collect packages that are addressed to BERNDT and bring them inside the house.

          20.     On May 5, 2021, the Honorable Beth P. Gesner authorized a search warrant for

the search of five electronic media devices that were seized during the search of 749 Anneslie

RD Baltimore MD 21212, and this search warrant include the search of a Samsung Cell phone

IMEI 352689105922904. 3

          21.     Forensic examination of Samsung Cell phone IMEI 352689105922904 revealed

several     images    involving   the   TARGET      BOAT.      One    was   a    photo    (Photo

#20200430_200641.jpg) taken on April 30, 2020. The photo shows the TARGET BOAT with

the registration number MD 4206 BV clearly visible on the bow. The Geo Location of Latitude

and Longitude for this photo was shown to be 39.280115 / -76.590251

          22.     Another photo was of a William BERNDT with a Harley Davidson mountain bike

(Photo # 20200722_202110.jpg) taken on July 22, 2020. The Geo Location of Latitude and

Longitude was 39.280084 / -76.590222. SA Keay observed a bike that looked the same on the

deck of the TARGET BOAT on June 1, 2021 at approximately 9:15 am.

          23.     A third photo was of a black Polymer 80 firearm with an attached firearm

suppressor (Photo # 20201002_221233.jpg). Behind that firearm was another firearm suppressor

an extended Glock compatible magazine. This photo was taken October 2, 2020 and the Geo

Location of Latitude and Longitude was 39.280084 / -76.590222.

          24.     A photo of the same black Polymer 80 firearm with an attached firearm

suppressor, this photo shows the Glock Slide # HZW876 (Photo 20201002_221258.jpg) taken on

October 2, 2020 with a Geo Location of Latitude and Longitude 39.280084 / -76.590222. This



3
    Case No. 21-1382 BPG

                                               11
        Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 12 of 20

                                                                                    1:21-mj-1641 TMD


Glock Slide was seized during the search warrant that was served on 749 Anneslie Road,

Baltimore MD 21212 on April 13, 2021.

       25.     The Geo Location of the photo of the TARGET BOAT, and the photos of the

firearm and firearm suppressors are the same or very similar. I believe this likely means that the

photos of the firearm and firearm suppressors was taken in taken inside the boat. I also believe

that additional firearms or suppressors may be found on the TARGET BOAT because of the

large number of firearms and suppressors that were found in BERNDT’s residence and the

number of firearms parts and suppressors that BERNDT had ordered prior to the execution of the

search warrant for BERNDT’s residence.

       26.     On June 1, 2021, SA Keay spoke to LC (initials), the registered owner of the

TARGET BOAT. LC stated that he sold to the boat in the fall of 2019 for $1,000. LC did not

remember the name of the subject he sold the boat to but described him as a white male

weighting approximately 130-140 pounds. A few hours later LC called back SA Keay and stated

that he sold the boat to William BERNDT. LC then sent SA Keay a screen shot of William

BERNDT’s Facebook page.

       27.     Also from the search warrant of the Samsung Cell phone IMEI 352689105922904

was a photo taken March 22, 2020 (Photo 20200322_095539.jpg).              It showed a State of

Maryland Certificate of Title to a Vessel with the owner of the boat as LC and a date of issuance

of 11/09/2018. In      addition, it showed a photo taken March                22, 2020      (Photo

20200322_095557.jpg) of the Bill of Sale and Acceptance between LC and Shannon Single for

the TARGET BOAT. It was sold on 9/10/18 for $3,500.

       28.     On June 1, 2021 SA Keay observed the TARGET BOAT docked in slip A1 at

the Belts Landing Marina located at 960 Fell St Baltimore MD. SA Keay spoke with Marina

                                               12
        Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 13 of 20

                                                                                   1:21-mj-1641 TMD


President (initials SS) who stated that Slip A1 is owned by RS (initials). SS then told SA that

slip owners are permitted to sublet them out to specific boat owner.

       29.     Forensic examination of Samsung Cell phone IMEI 352689105922904 revealed

the following text messages February, 22, 2021 at 1:40 pm from 443-614-6306: “Hi there Will,

hope your winter is going well and the weather is warming up this week! I received the electric

bills and forgot to send them out. I did email you on 2/19/21. Can you ZELLE me the balance of

last quarter’s bill which was/is $59.55 Take care and stay safe! Best regards, Randy Sherman slip

A-1 owner. Call me anytime you may have any questions. The same day at 1:50 pm, BERNDT

texted back using 443-966-5007: “No problem. I just sent it out.”      The same day at 3:11 pm,

443-614-6306 texted back: “Thanks Will”

       30.     The forensic examination of Samsung Cell phone IMEI 352689105922904 also

revealed the following e-mail from alerts@notifiy.wellsfargo.com to delta9dakine@gmail.com,

BERNDT known email, with subject “You sent money with ZELLE.” The email was received

on March 31, 2021 and the body of the email stated: “You sent money with Zelle. You sent

money to Randolph Sherman. Here are the details:

       Date: 03/30/2021

       From Account: XXXXXX2141

       Amount: $750.00

       Fee: $0.00

       Confirmation code: RP0B5R3TDC

       Description: For April, May June slip rental at Belts Warf

       Randolph Sherman will receive a message saying you’ve sent the money and explaining

       any steps that may be required.”

                                               13
        Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 14 of 20

                                                                                    1:21-mj-1641 TMD


       31.     On May 26, 2021, BERNDT was arrested at 749 Anneslie Road Baltimore MD

on a federal indictment charging him with 18 USC 922(g)(1), Possession of a Firearm by a

Prohibited Person, Criminal Case No JKB-21-163. BERNDT ask to take his methadone that had

a prescription for, which the agents allowed. BERNDT apparently overdosed and had to be

admitted to Mercy hospital for two days before he could be taken to his initial appearance which

occurred May 28, 2021 at the federal courthouse in Baltimore. BERNDT was ordered held until

he could get transferred to a 28-day residential addiction program.

       32.     On May 30, 2021 at 4:04 pm between BERNDT made a recorded and monitored

jail call to TL, using phone number 410-499-5136, they discuss going her going to the boat. TL

said: “I talked to Adam last night and we are going to the boat.” BERNDT then gives TL the

code to get in the marina as well as the code to get in the boat. TL stated that “Adam is going to

go down there and help me move stuff.” TL said “we are going to go on Tuesday and do that.”

TL then stated “I thought you would be relieved we will get down there and get that taken care

of.” This conversation also suggests that additional firearms or suppressors may be found on the

TARGET BOAT.

       33.     Based on my training, experience and the investigation to date, I respectfully

submit that there is probable cause to believe that the TARGET BOAT that contains evidence

of BERNDT’s violation of 18 U.S.C. § 922(g)(1) and 26 U.S.C. § 5861(d).

                                        CONCLUSION

       34.      Based on above information, I respectfully submit that there is probable cause to

believe that evidence of the TARGET OFFENSES will be found in the TARGET BOAT. I

therefore seek a warrant to search the property described in Attachment A and seize the items

and information as described in Attachment B.

                                                14
Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 15 of 20

                                                         1:21-mj-1641 TMD
         Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 16 of 20

                                                                                        1:21-mj-1641 TMD


                                        ATTACHMENT A


       Sailboat: Maryland Registration MD 4206 BV, Hull ID MDZ45840K472, the boat has a

fiberglass hull that is 32 feet and one inch in length, it has a single mast, blue hull, and a white

deck. The boat was manufactured in 1972. Below is a picture of the boat.
          Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 17 of 20

                                                                                     1:21-mj-1641 TMD




                                        ATTACHMENT B

                                  Particular Things to be seized

     1. Firearms, ammunition, firearm silencers and accessories, and other items which pertain to
        the possession of firearms, firearm silencers and firearm accessories including gun cases,
        ammunition, ammunition magazines, holsters, spare parts for firearms, firearms cleaning
        equipment, photographs of firearms or of persons in possession of firearms, and receipts
        for the purchase and/or repair of all these items.

     2. The following books, records, documents or photographs, whether contained on paper in
        handwritten, typed, photocopied or printed form or stored on computer printouts,
        magnetic tape, cassette, disk, diskette, photo-optical devices, photographic film or any
        other medium:

                a)     Any ledgers or records pertaining to the sale of firearms, ammunition,
                       firearms silencers and accessories, by a Federal Firearms Licensee and
                       from the Internet.
                b)     Indicia of control of the premises that establish the persons who have
                       control, possession, custody or dominion over the property and vehicles
                       searched and from which evidence is seized, such as personal mail,
                       checkbooks, personal identification, notes, other correspondence, utility
                       bills, rent receipts, payment receipts, financial documents, keys,
                       photographs (developed or undeveloped), leases, mortgage bills,vehicle
                       registration information or ownership warranties, or receipts for vehicle
                       repairs.

     3. Cellular telephones and their contents, including but not limited to names, addresses,
        telephone numbers, including computerized or electronic addresses and/or telephone
        records, text messages, email accounts, social media platforms, pictures, and call history
        records involving the possession and purchase/sale of firearms, ammunition, firearms
        silencers, and accessories.

     4. OTHER ITEMS - The following miscellaneous items to include:
         a)   Workshop tools that could be used to manufacture a firearm silencer.
         b)   Discarded metallic filings from a firearm or firearm silencer.
         c)   U.S Currency and financial instruments, including stocks and bonds gained as a
              result of any illegal activities outlined in the attached affidavit.
         d)   Any and all safes, locked boxes, and receptacles and to seize all contents that
              pertain to said illegal activities.
         e)   Any indicia of firearm silencers, Solvent Trap Kits, or Vehicle Filters commonly
              utilized as firearm silencers.

5.      Computer(s), computer hardware, software, related documentation, passwords, data

                                                 2
        Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 18 of 20

                                                                                      1:21-mj-1641 TMD


       security devices (as described below), videotapes, and or video recording devices, and
       data that may constitute instrumentalities of, or contain evidence related to the specified
       criminal offenses. The following definitions apply to the terms as set out in this affidavit
       and attachment:

              a) Computer hardware: Computer hardware consists of all equipment, which can
              receive, capture, collect analyze, create, display, convert, store, conceal, or
              transmit electronic, magnetic, or similar computer impulses or data. Hardware
              includes any data-processing devices (including but not limited to cellular
              telephones, central processing units, laptops, tablets, eReaders, notes, iPads, and
              iPods; internal and peripheral storage devices such as external hard drives, thumb
              drives, SD cards, flash drives, USB storage devices, CDs and DVDs, and other
              memory storage devices); peripheral input/output devices (including but not
              limited to keyboards, printer, video display monitors, and related communications
              devices such as cables and connections), as well as any devices mechanisms, or
              parts that can be used to restrict access to computer hardware (including but not
              limited to physical keys and locks).

              b) Computer software is digital information, which can be interpreted by a
              computer and any of its related components to direct the way they work. Software
              is stored in electronic, magnetic, or other digital form. It commonly includes
              programs to run operating systems, applications, and utilities.

              c) Documentation: Computer-related documentation consists of written, recorded,
              printed, or electronically stored material, which explains or illustrates how to
              configure or use computer hardware, software, or other related items.

              d) Passwords and Data Security Devices: Computer passwords and other data
              security devices are designed to restrict access to or hide computer software,
              documentation or data. Data security devices may consist of hardware, software
              or other programming code. A password (a string of alpha-numeric characters)
              usually operates a sort of digital key to “unlock” particular data security devices.
              Data security hardware may include encryption devices, chips, and circuit boards.
              Data security software of digital code may include programming code that creates
              “test” keys or “hot” keys, which perform certain pre-set security functions when
              touches. Data security software or code may also encrypt, compress, hide, or
              “booby-trap” protected data to make it inaccessible or unusable, as well as reverse
              the progress to restore it.

        As used above, the terms “records, documents, messages, correspondence, data, and
materials” includes records, documents, messages, correspondence, data, and materials, created,
modified or stored in any form, including electronic or digital form, and by whatever means they
may have been created and/or stored. This includes any handmade, photographic, mechanical,
electrical, electronic, and/or magnetic forms. It also includes items in the form of computer
hardware, software, documentation, passwords, and/or data security devices.

                                                 3
      Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 19 of 20

                                                                                  1:21-mj-1641 TMD




6.   For any computer, computer hard drive, or other physical object upon which computer
     data can be recorded (hereinafter, “COMPUTER”) that is called for by this warrant, or
     that might contain things otherwise called for by this warrant:

            a) evidence of who used, owned, or controlled the COMPUTER at the time the
               things described in this warrant were created, edited, or deleted, such as logs,
               registry entries, configuration files, saved usernames and passwords,
               documents, browsing history, user profiles, email, email contacts, “chat,”
               instant messaging logs, photographs, and correspondence;

            b) evidence of software that would allow others to control the COMPUTER,
               such as viruses, Trojan horses, and other forms of malicious software, as well
               as evidence of the presence or absence of security software designed to detect
               malicious software;

            c) evidence of the lack of such malicious software;

            d) evidence of the attachment to the COMPUTER of other storage devices or
               similar containers for electronic evidence;

            e) evidence of counter-forensic programs (and associated data) that are designed
               to eliminate data from the COMPUTER;

            f) evidence of the times the COMPUTER was used;

            g) passwords, encryption keys, and other access devices that may be necessary
               to access the COMPUTER;

            h) documentation and manuals that may be necessary to access the COMPUTER
               or to conduct a forensic examination of the COMPUTER;

            i) Contextual information necessary to understand the evidence described in this
               attachment.

7.   With respect to the search of any of the items described above which are stored in the
     form of magnetic or electronic coding on computer media or on media capable of being
     read by a computer with the aid of computer-related equipment (including CDs, DVDs,
     thumb drives, flash drives, hard disk drives, or removable digital storage media, software
     or memory in any form), the search procedure may include the following techniques (the
     following is a non-exclusive list, and the government may use other procedures that, like
     those listed below, minimize the review of information not within the list of items to be
     seized as set forth herein, while permitting government examination of all the data
     necessary to determine whether that data falls within the items to be seized):


                                              4
         Case 1:21-mj-01641-TMD Document 3 Filed 06/15/21 Page 20 of 20

                                                                                        1:21-mj-1641 TMD


       a)      surveying various file “directories” and the individual files they contain
               (analogous to looking at the outside of a file cabinet for markings it contains and
               opening a drawer believed to contain pertinent files);
       b)      “opening” or cursorily reading the first few “pages” of such files in order to
               determine their precise contents;

       c)      “scanning” storage areas to discover and possible recover recently deleted files;
       d)      “scanning” storage areas for deliberately hidden files; or
       e)      Performing key word searches or other search and retrieval searches through all
               electronic storage areas to determine whether occurrences of language contained
               in such storage areas exist that are intimately related to the subject matter of the
               investigation.

With respect to the search of the information provided pursuant to this warrant, law enforcement
personnel will make reasonable efforts to use methods and procedures that will locate and expose
those categories of files, document, communications, or other electronically stored information
that are identified with particularity in the warrant while minimizing the review of information
not within the list of items to be seized as set forth herein, to the extent reasonably practicable. If
the government identifies any seized communications that may implicate the attorney-client
privilege, law enforcement personnel will discontinue its review and take appropriate steps to
segregate all potentially privileged information so as to protect it from substantive review. The
investigative team will take no further steps regarding any review of information so segregated
absent further order of the court. The investigative team may continue to review any information
not segregated as potentially privileged




                                                  5
